Citation Nr: 0012584	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  91-55 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


VACATUR

The veteran perfected an appeal with respect to the initial 
assignment of a 10 percent evaluation for post-traumatic 
stress disorder (PTSD) by the Denver, Colorado, Department of 
Veterans Affairs (VA) Regional Office (RO), by rating 
decision dated in August 1989.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (1999).  On April 29, 1991, the Board 
of Veterans' Appeals (Board) issued an appellate decision.  
In the Introduction portion of that decision the Board stated 
that, "pursuant to an October 1990 decision of a VA hearing 
officer, the veteran's 10 percent rating for post-traumatic 
stress disorder was raised to 30 percent.  That decision 
constituted a substantial grant of benefits with respect to 
entitlement to an increased rating for post-traumatic stress 
disorder.  Accordingly, the Board construes the sole 
remaining issues for appellate consideration to be those 
listed on the title page."  The Board thereby omitted the 
issue of the propriety of the rating assigned to PTSD from 
appellate consideration.  The veteran thereafter expressed 
disagreement with the above.

In September 1999, the Board received a Motion to Vacate the 
portion of the April 29, 1991, Board decision that terminated 
the veteran's appeal of the rating assigned to PTSD.  The 
Board recognizes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that a "decision awarding a higher rating, but less 
than the maximum available benefit...does not...abrogate the 
pending appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Moreover, the veteran specifically expressed his 
dissatisfaction with the Board's determination that his 
appeal had been terminated and indicated his desire to 
continue pursuit of his appeal.  As such, the Board's 
introductory language in the April 29, 1991 decision, 
amounting to a dismissal of the veteran's continuing claim 
for an evaluation in excess of the awarded percentage for 
PTSD, is vacated.  Herein below, the issue of the rating to 
be assigned to the veteran's PTSD will be addressed based on 
a longitudinal review of the claims file, and the Board will 
proceed to recognize the veteran's continuous prosecution of 
such claim since December 1988.


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected PTSD for the period December 12, 1988 to 
May 9, 1993.

2.  Entitlement to a grant of total disability benefits based 
on individual unemployability (TDIU) prior to May 10, 1993.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney-at-Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had service from July 1968 to July 1971, and from 
September 1972 to September 1975.

These matters are before the Board on appeal from the Denver, 
Colorado, VA RO.  Pertinent to PTSD, such matter stems from 
the veteran's disagreement with the initial assignment of a 
10 percent evaluation for PTSD, effective December 12, 1988.  
As noted above, the Board's April 29, 1991, introductory 
conclusion that the veteran's appeal ended upon assignment of 
a 30 percent evaluation has been vacated, and the Board has 
appellate jurisdiction of the veteran's open claim pertinent 
to rating evaluation.  Insofar as the veteran has been 
awarded a 100 percent temporary total evaluation from May 10, 
1993 to June 30, 1993 (based on hospitalization), and a 100 
percent schedular evaluation beginning July 1, 1993, he is in 
receipt of the maximum available benefit for PTSD starting 
May 10, 1993.  Accordingly, the issue before the Board is 
limited to whether he is entitled to an evaluation in excess 
of 30 percent at any time between December 12, 1988 and 
May 9, 1993.  The issue has been framed accordingly.  See 
also Fenderson v. West, 12 Vet. App. 119 (1999).

With respect to the TDIU claim, the Board notes that in 
statements in support of his PTSD claim the veteran has 
continuously argued that he has had difficulty holding down 
employment since service, and, that he last worked in or 
around late 1989/early 1990.  In April 1995 he first 
submitted a formal claim for TDIU benefits.  

As referenced herein above, in a decision dated in May 1994, 
the RO assigned a temporary total evaluation to the veteran's 
PTSD, effective May 10, 1993, based on VA hospitalization, 
and, in a decision dated in August 1995, the RO assigned the 
veteran a schedular 100 percent evaluation for PTSD, 
effective July 1, 1993.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  Thereafter, in response to inquiries by 
the veteran's attorney, the RO, in a letter dated in 
January 1997, advised the veteran and his attorney that in 
light of the grant of a schedular 100 percent rating for 
PTSD, the TDIU issue was moot.  By analogy, the Board notes 
that assignment of a temporary total evaluation during the 
period May 10, 1993 to June 30, 1993, also renders a question 
as to entitlement to TDIU benefits during such time period 
moot.  See VAOPGCPREC 6-99 (June 7, 1999).  

In correspondence dated in October 1997 and August 1998, the 
veteran's attorney requested de novo review of the issue of 
entitlement to TDIU benefits.  The attorney indicated that an 
informal claim had been raised by the veteran prior to the 
Board's April 1991 decision and that the veteran was entitled 
to adjudication of such issue.  In a decision dated in 
September 1998, the RO set out that "Entitlement to an 
earlier effective date than 7-1-93 for a total evaluation 
based on entitlement to Individual Unemployability is 
denied."  The RO cited its prior letter advising the veteran 
and his attorney that the TDIU issue was moot in light of the 
100 percent schedular benefit assigned to PTSD.  

The veteran's attorney has submitted a timely notice of 
disagreement to the RO's September 1998 determination.  In 
this case, the Board emphasizes that the veteran is not 
currently, and has never been in receipt of TDIU benefits.  
There is no basis for an appeal as to the effective date of a 
benefit never granted.  However, the RO, in its September 
1998 decision addressed the lack of evidence supporting a 
finding of unemployability and a lack of evidence of a claim, 
formal or informal, for TDIU benefits for the time period 
prior to the 100 percent grant for the veteran's PTSD.  A 
claim of entitlement to TDIU benefits for the time period 
prior to the assignment of the veteran's 100 percent rating 
for PTSD would not be moot.  Furthermore, it is clear that 
the veteran has argued entitlement to a 100 percent 
evaluation for PTSD earlier than May 10, 1993, and that a 
reasonable interpretation of his statements would include 
consideration of a 100 percent evaluation under 38 C.F.R. 
§ 4.16.  

Thus, the September 1998 RO decision effectively denied 
assignment of a 100 percent evaluation, to include basis of 
TDIU, for any period prior to May 10, 1993.  The veteran, 
through his attorney, has disagreed with such determination.  
As such a claim of entitlement to TDIU benefits prior to 
May 10, 1993 was placed in appellate status.  In its 
September 1998 decision, the RO discussed applicable 
regulations pertinent to TDIU benefits.  As such, the veteran 
has been duly advised of governing law.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, the Court has held 
that the Board may waive the timely filing of a substantive 
appeal.  Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) (citing 
Rowell v. Principi, 4 Vet. App. 9, 17 (1993)); but c.f. Roy 
v. Brown, 5 Vet. App. 554, 556 (1993).  In accordance with 
the Court's holding in Beyrle, the Board waives the filing of 
a timely substantive appeal in this case.  The veteran was 
advised, via the 1998 rating decision as to applicable laws 
and regulations, and, his arguments pertinent to PTSD have 
continuously included reference to his entitlement to a 100 
percent evaluation, to include by reason of his inability to 
maintain employment.  Accordingly, the issue of entitlement 
to TDIU benefits for a period prior to May 10, 1993, will be 
discussed herein below.


FINDINGS OF FACT

1.  The competent and probative evidence of record shows that 
for the period December 12, 1988 to August 26, 1990, PTSD was 
manifested by no more than definite impairment in the ability 
to establish or maintain effective or wholesome relationships 
with people and psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment. 

2.  The competent and probative evidence of record shows that 
for the period August 27, 1990 to May 9, 1993, PTSD was 
manifested by no more than considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people and a reduction in reliability, 
flexibility and efficiency levels caused by psychoneurotic 
symptoms and resulting in considerable industrial impairment.

3.  The veteran is service-connected for PTSD; and for 
malaria, evaluated as noncompensable since service.  He has 
no other adjudicated service-connected disabilities.

4.  The veteran is in receipt of a temporary total rating 
based on hospitalization for PTSD beginning May 10, 1993, and 
a 100 percent schedular evaluation for PTSD beginning July 1, 
1993.  

5.  The veteran has worked as a laboratory technician, truck 
driver and in construction.  His last known employment was in 
or around October 1989; thereafter he attended college on a 
vocational rehabilitation program.

6.  The competent and probative evidence of record does not 
show that the veteran's service-connected PTSD was of 
sufficient severity prior to May 10, 1993 as to prevent him 
from engaging in some form of substantially gainful 
employment consistent with his education and occupational 
experience.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD for the period December 12, 1988 to August 26, 1990, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

2.  The criteria for no more than a 50 percent evaluation for 
PTSD for the period August 27, 1990 to May 9, 1993 have been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  

3.  The criteria for entitlement to TDIU benefits prior to 
May 10, 1993, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1999).

4.  The issue of entitlement to TDIU benefits for the period 
beginning May 10, 1993, and continuing to date, is moot.  
VAOPGCPREC 3-2000 (VAOPGCPREC 6-99 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  In Meeks v 
West, 12 Vet. App. 352 (1999), the Court reaffirmed the 
staged ratings principle of Fenderson and specifically found 
that 38 U.S.C.A. § 5110 and its implementing regulations did 
not require that the final rating be effective the date of 
the claim.  Rather, the law must be taken at its plain 
meaning and the plain meaning of the requirement that the 
effective date be determined in accordance with facts found 
is that the disability rating must change to reflect the 
severity of the disability as shown by the facts from time to 
time.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1999).

Before November 7, 1996, VA regulations provided that the 
severity of a psychiatric disorder was premised upon actual 
symptomatology, as it affected social and industrial 
adaptability.  38 C.F.R. § 4.130 (1996).  Two of the most 
important determinants were time lost from gainful employment 
and decrease in work efficiency.  Id.

The pre-November 7, 1996, schedular criteria for PTSD provide 
for a 30 percent evaluation where there is definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people and the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  Definite impairment has been construed to mean 
"distinct, unambiguous, and moderately large in degree."  
VAOPGCPREC 9-93 (November 9, 1993).  A 50 percent evaluation 
for PTSD is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and by reason of the psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation is warranted where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation is warranted 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community: there is evidence of totally incapacitating 
psychoneurotic symptoms bordering on the gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior and where 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411.

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in 
a hypothetical continuum of mental health-illness."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH 
ED, American Psychiatric Association (1994) (DSM-IV), p.32; 
38 C.F.R. §§ 4.125(a), 4.130 (1999)  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16.  In evaluating whether the veteran's service-
connected disability precludes substantially gainful 
employment, the Board notes that the VA Adjudication Manual, 
M21-1, Paragraph 50.55(8) defines substantially gainful 
employment as that which is ordinarily followed by the 
nondisabled to earn a livelihood, with earnings common to the 
particular occupation in the community where the veteran 
resides.  This suggests a living wage.  Ferraro v. Derwinski, 
1 Vet. App. 326, 332.  The ability to work sporadically or 
obtain marginal employment is not substantially gainful 
employment, Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  

The question in a TDIU case is whether the veteran is capable 
of performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
the norm" of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

The provisions of 38 C.F.R. § 4.16(b) allow for 
extraschedular consideration of cases in which veterans who 
are unemployable due to service-connected disabilities but 
who do not meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  A finding of total disability is 
appropriate "when there is present any impairment of mind or 
body which is sufficient to render it impossible for the 
average person to follow a substantially gainful 
occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (1999).  

Effective prior to November 7, 1996, 38 C.F.R. § 4.16(c) 
provided that the provisions of 38 C.F.R. § 4.16(a) are not 
for application in cases in which the only compensable 
service-connected disability is a mental disorder assigned a 
70 percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation.  In such cases, the mental disorder shall be 
assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.

Factual Background

The RO received the veteran's original claim for compensation 
benefits based on PTSD on December 12, 1988.  At that time 
the veteran complained of disliking crowds, having difficulty 
concentrating, experiencing disturbed sleep, anxiety and 
nervousness, having feelings of survival guilt, and avoiding 
certain activities that would remind him of his service 
experiences.  Service records reflect that he is in receipt 
of awards and decorations to include a Combat Infantryman's 
Badge and a Bronze Star Medal.

A PTSD evaluation report, dated in May 1989, notes that the 
veteran was admitted to a VA Medical Center for treatment of 
polysubstance abuse and referred for PTSD evaluation; a 
thorough evaluation was not completed at that time.  

VA treatment and evaluation records dated in June 1989 
include note of an assigned GAF of 70, with 70 noted as the 
past year GAF as well.  At that time the veteran was admitted 
for court-ordered substance abuse treatment.  The admission 
data includes note that the veteran reported being unable to 
maintain a job or a marriage.  The veteran reported having 
had dozens of jobs and always getting into trouble.

On June 7, 1989 the veteran presented for a VA psychiatric 
examination.  The veteran was employed as a laboratory 
technician at that time.  The examination report reflects 
that the veteran had worked at that laboratory for less than 
one month and had previously worked for less than one month 
at a different laboratory and before that as a laborer.  The 
VA examiner noted a history of alcohol and substance use.  
The veteran estimated that he had had 25-to-30 jobs since his 
discharge from service and that he had problems with 
authority that would lead to him either quitting or getting 
fired.  He reported symptoms as follows:  sleep disturbance; 
nightmares about Vietnam once per month; sensitivity to loud 
noises; nervousness; a bad temper; difficulty concentrating; 
and flashbacks once a month.  He described multiple marriages 
and difficulty maintaining relationships for long periods.  
On examination he was fully oriented.  The examiner concluded 
that the veteran had moderate PTSD and was competent.  The 
examiner also indicated diagnoses of alcohol abuse, in 
partial remission, and polysubstance dependence, in 
remission.

In a decision dated in August 1989, the RO established 
service connection for PTSD and assigned a 10 percent 
evaluation, effective December 12, 1988.  In his notice of 
disagreement, the veteran disagreed with the assigned 10 
percent evaluation.  

A VA medical record dated in October 1989 notes that the 
veteran sought treatment due to legal problems related to 
alcohol.  He was unemployed at that time.  His discharge GAF 
was listed as 78, with a past year GAF of 70.

In January 1990 the Vet Center provided a treatment 
assessment plan pertinent to the veteran and indicated a 
belief that the veteran would "overcome the problems that he 
has experienced since Vietnam."  The veteran was noted to 
have been seen in therapy since November 1989.  

In his substantive appeal, received in May 1990, the veteran 
argued that his PTSD resulted in an inability to hold a job, 
as well as other manifestations.  

A Vet Center treatment summary dated August 27, 1990, noted 
that the veteran's ability to establish and maintain 
effective and favorable relationships with people was 
considerably impaired and that by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency were so 
reduced as to result in considerable industrial impairment.  
That report indicated the veteran was enrolled in classes and 
that his prognosis was good.  The veteran's original date of 
intake was noted as November 14, 1989.

At a hearing in August 1990, the veteran complained of 
nightmares and flashbacks.  He reported that he was in school 
through a vocational rehabilitation program.  He was living 
with his brother at that time.  He reported that his friends 
were "drinking buddies."  He stated he was doing well in 
his schoolwork, but was sometimes having trouble 
concentrating.  He also reported that he had difficulty with 
authority.

A Vet Center summary dated September 20, 1991, notes symptoms 
in the form of distressing thoughts, dreams and flashbacks; 
avoidance; detachment; diminished interests; a sense of a 
foreshortened future; difficulty sleeping; anger or 
irritability outbursts; difficulty concentrating; and 
hypervigilance.  The report concluded that the veteran's 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired and that his 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in his ability to obtain or 
retain employment.

In November 1991 the veteran presented for a hearing.  He 
reported problems sleeping and also indicated that his 
vocational rehabilitation program was not going well.  He 
reported that he avoided the school environment, not 
socializing with the students or the professors.  The veteran 
reported that since service discharge he had attended 
gunsmithing school, welding school, machine technology 
school, plumbing school, and a slot machine mechanic school 
and had also attended school to study sociology.  He stated 
that the longest period he held a job was two years.  He also 
reported three marriages and stated that he last worked in 
January 1990.  He indicated that this last job had lasted 
three weeks.  He indicated, however, that in the summer of 
1991 he had worked on the grounds at school in the work-study 
program.  The veteran summarized that because of PTSD, he had 
trouble with sleep, communicating and relationships.

From December 23, 1991 to January 17, 1992, the veteran was 
hospitalized for alcohol dependence.  He was a student at 
that time, seeking a degree in sociology.  The hospital 
report notes the veteran was fully oriented, without evidence 
of memory impairment or a thought disorder.  His prognosis 
was guarded.  He was deemed competent.  

In a statement received in January 1992, the veteran cited 
the RO's emphasis on the good grades he was making in his 
vocational rehabilitation classes.  He argued that he was 
involved in a "catch 22" situation and stated that he was 
seeking a 100 percent disability evaluation for PTSD.

On September 4, 1992 the veteran presented for VA 
examination.  He reported working as a grounds keeper for a 
summer in 1990, and last working prior to that in September 
1989 as a laboratory technician.  The examiner noted details 
of the veteran's current alcohol and substance use.  The 
veteran was living with his brother.  The veteran was 
attending school and planned to graduate with a degree in 
sociology in December 1992.  He complained of sleeping 
problems, nightmares, being quick to anger, having intrusive 
thoughts and feelings of guilt.  He indicated that he enjoyed 
school but did not socialize with other students and also 
reported that he had difficulty concentrating on schoolwork.  
He reported some depression.  He also reported that in the 
past he had had homicidal thoughts, particularly aimed at 
"cops."  The veteran was appropriately dressed at the time 
of examination.  He affect was very constricted.  He was 
cooperative.  He was fully oriented.  He was mildly 
depressed.  The examienr summarized that the veteran was 
successful with his schoolwork and that he had moderately 
severe disability from PTSD, complicated by substance abuse.

A report of VA hospitalization beginning May 10, 1993, and 
dated in June 1993 and notes a GAF of 30 during 
hospitalization, with a past year GAF of 50.  At admission, 
test results pointed to a diagnosis of moderately severe 
PTSD.  It was also noted that the veteran was significantly 
depressed, but was not suicidal or homicidal.  

In a decision dated in May 1994, the RO assigned a temporary 
total evaluation to the veteran's PTSD, effective May 10, 
1993, based on the veteran's VA hospitalization.  

In April 1995, the RO received a formal claim for TDIU 
benefits.  In May he submitted an employment history for 
consideration in connection with his claim.  In connection 
with examination in May 1995, a VA examiner noted severe PTSD 
and indicated that the veteran did not have the ability to 
seek and maintain full-time employment in a competitive work 
setting.

In a decision dated in August 1995, the RO assigned the 
veteran a schedular 100 percent evaluation for PTSD, 
effective July 1, 1993.  

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  When a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records that have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Thirty-eight  C.F.R. § 4.132, the VA Schedule of Ratings for 
Mental Disorders, was amended and redesignated as 
38 C.F.R. § 4.130, effective November 7, 1996.  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000 (2000).  In this case the 
veteran's claim was filed before the regulatory change 
occurred; however, the evaluation period in question is 
entirely prior to the November 1996 effective date of the 
change in regulations.  Thus, only the old criteria are 
applicable to the facts at issue herein.  Id.  

Based on a careful review of the competent evidence in this 
case the Board concludes that the veteran's PTSD warrants 
assignment of no more than a 30 percent evaluation for the 
period December 12, 1988 to August 26, 1990; and no more than 
a 50 percent evaluation for the period August 27, 1990 to May 
9, 1993.  The detailed reasons and bases for such conclusions 
are set out herein below.

First, the Board notes that despite the veteran's complaints 
of symptomatology from PTSD, VA records dated in June 1989 
show a GAF of 70, clearly indicative of no more than a 30 
percent evaluation under the Schedule.  The examiner 
concluded that the veteran had only moderate PTSD and that he 
was competent.  Again, VA records in October 1989 note a GAF 
of 70, and a GAF as high as 78 at discharge from 
hospitalization.  Finally, in January 1990 the Vet Center 
indicated that the veteran would overcome his problems with 
therapy.  Such medical findings are consistent with no more 
than a 30 percent evaluation and the competent medical 
evidence for the above period does not reflect symptoms or 
physician notation of PTSD manifestations of more than a 
moderately large degree to warrant assignment of more than a 
30 percent evaluation under the Schedule.  38 C.F.R. § 4.132, 
Diagnostic Code 9411.

The Board next notes that a Vet Center treatment summary 
dated August 27, 1990, directly cites the criteria 
contemplated under the Schedule for a 50 percent evaluation, 
noting that the veteran's ability to establish and maintain 
effective and favorable relationships with people was 
considerably impaired and that by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency were so 
reduced as to result in considerable industrial impairment.  
Nevertheless, the veteran's prognosis was noted to be good.  

Although a Vet Center summary dated September 20, 1991, 
summarizes that the veteran's ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired and that his psychoneurotic symptoms were 
of such severity and persistence that there was severe 
impairment in his ability to obtain or retain employment, 
that record does not cite any particular increase in 
symptomatology or new manifestations to support the citation 
of the language for the 70 percent criteria under the 
Schedule.  Since the description does not contain any factual 
predicates for its conclusions, it is of limited probative 
value.  Moreover, during his hospitalization from December 
23, 1991 to January 17, 1992, the veteran was treated for 
alcohol dependence; PTSD was noted only by history.  The 
hospital report notes the veteran was fully oriented, without 
evidence of memory impairment or a thought disorder.

Furthermore, at the time of VA examination in September 1992, 
the examiner summarized that the veteran was successful with 
his schoolwork and that he had only moderately severe 
disability from PTSD, complicated by substance abuse.  Thus, 
the December 1991-to-January 1992 hospitalization report and 
the September 1992 VA examination report are consistent with 
the August 1990 summary showing considerable or moderately 
severe impairment.  The Board finds such more probative than 
the bare conclusion and obviously quoted language shown in 
the September 1991 Vet Center record, and accordingly finds 
that the evidence is most consistent with assignment of a 50 
percent evaluation beginning August 27, 1990, based on 
medical opinions that the veteran is considerably impaired 
due to PTSD.

The Board has considered whether more than a 50 percent 
evaluation is warranted for such time period but, again, 
notes that the veteran's PTSD manifestations have been 
predominantly characterized by competent medical 
professionals as at most moderately severe or considerable.  
Certainly the evidence prior to May 10, 1993, does not show 
that the veteran was virtually isolated in the community.  He 
was living with his brother and attending school.  Nor was 
there competent evidence of totally incapacitating 
psychoneurotic symptoms bordering on the gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  The 
veteran did not report, nor did any competent professional 
note his inability to function due to symptoms of PTSD.  

Finally, the Board needs to address whether the veteran was 
demonstrably unable to obtain or retain employment prior to 
May 10, 1993.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1993).  The Board recognizes that the Court, in Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994) held that the 100 percent 
criterion under 38 C.F.R. § 4.132 "are each independent 
bases for granting a 100 percent rating."  The Board further 
recognizes that the instant appeal also involves a question 
of unemployability under 38 C.F.R. § 4.16 and will thus 
address the applicable regulations in tandem with respect to 
whether the veteran's PTSD warrants assignment of a 100 
percent evaluation prior to May 10, 1993.

First, the Board notes that applicable statutory and 
regulatory provisions require that VA look to all 
communications from the veteran which may be interpreted as 
applications or claims (formal and informal) for benefits.  
In particular, VA is required to identify and act on informal 
claims for benefits.  38 U.S.C.A. § 511(b)(2); 38 C.F.R. §§ 
3.1(p), 3.155(a).  See Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  Upon receipt of an informal claim, the 
RO must forward an application form to the claimant for 
execution.  If the application form is received within one 
year of the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).  Cf. Hamilton v. Brown, 4 Vet. 
App. 528, 544 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. 
Cir. 1994) (holding that VA's failure to forward an 
application form to a claimant, who had submitted an informal 
claim under section 3.155(a), waives the requirement to file 
a formal application).

Notably, informal claims for increased ratings can be more 
informal, as it may be reasonably presumed that a veteran who 
has already established service connection likely desires 
greater compensation for that disability.  According to 
38 C.F.R. § 3.155(c), the Secretary cannot require a veteran 
to take any additional action in order to perfect a claim for 
increased benefits.

Therefore, based on the evidence indicating that the veteran 
was unemployed as of sometime in late 1989 or early 1990, in 
conjunction with the veteran's own arguments that he was 
unable to maintain employment due to his PTSD and medical 
history notations in the record as early as 1989, an informal 
claim for TDIU benefits may be said to have been reasonably 
raised by the record.  See Norris v. West, 12 Vet. App. 413 
(1999), citing Collier v. Derwinski, 2 Vet. App. 247, 251 
(1992) (holding that although the appellant had not filed the 
specific form asking for individual unemployability, an 
informal claim was raised because he had continually stated 
he was unable to work due to his service-connected mental 
disorder).

The RO does not appear to have acted on such informal claim 
either by sending the veteran a formal application or by 
adjudicating the matter.  Thus, the record raises a TDIU 
claim alongside the veteran's disagreement with the assigned 
schedular evaluation.

In this case, the evidence shows that the veteran's PTSD did 
not warrant assignment of a 100 percent disability rating 
based on an inability to maintain employment under 
38 C.F.R. § 4.132, Diagnostic Code 9411, or based on 
extraschedular consideration under 38 C.F.R. §§ 3.321, 4.16 
for the period prior to May 10, 1993.  

First, the Board notes that the veteran was employed at the 
time of his June 1989 VA examination as a laboratory 
technician.  There is nothing in the record to suggest that 
such employment was marginal or less than marginal.  Although 
the veteran reported not working as of late 1989, and working 
only part-time in the summer of 1990, the record contains no 
statements from any employer or any medical professional 
indicating that the veteran was unemployable due to his PTSD.  
Rather, the record shows that the veteran was enrolled in 
college through a vocational rehabilitation program, and that 
as of late 1992 he was doing well in such program.  Although 
the veteran was hospitalized once in December 1991-January 
1992, such hospitalization was for alcohol problems and the 
veteran's PTSD was noted by history only at that time.  There 
is no competent evidence that his PTSD required frequent 
hospitalization or that such interfered with his school work 
or any employment capacity so as to render him unemployable 
or to render the schedular criteria inadequate prior to May 
10, 1993.

In fact, competent professionals who evaluated the veteran 
during this period noted symptoms mostly moderately severe in 
degree and consistently assigned GAFs of 70 or above, 
indicative of a good level of social and other functioning.  
In sum, the available competent evidence does not show the 
veteran to be unemployable prior to May 10, 1993.  The only 
evidence refuting such conclusion are statements made by the 
veteran and his attorney.  As lay statements, such assertions 
are not competent to establish a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board recognizes the reliance the veteran's attorney has 
placed on medical opinions citing the veteran's considerable 
impairment and the veteran's own report of having numerous 
jobs.  The veteran's attorney cites such facts as evidence of 
unemployability.  However, the Board must emphasize that the 
percentage ratings under the Schedule are themselves 
representative of the average impairment in earning capacity 
resulting from diseases and injuries.  38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  That provision speaks directly to the facts 
of this case.

Factors such as missing time from work or requiring periodic 
medical attention are clearly contemplated in the Schedule 
and provided for in the schedular evaluations assigned to the 
veteran's PTSD.  What the veteran has not shown in this case 
is that his PTSD, in and of itself, results in unusual 
disability or impairment that renders application of the 
criteria contemplated in the Schedule impractical or 
inadequate.  Nor do the facts cited by the veteran's attorney 
show unemployability, rather, such reflect an impairment in 
occupational functioning contemplated by the ratings of 
record.

In each case the Board must determine whether evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  For the reasons and bases stated above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim as to the issue of entitlement to a 100 
percent schedular rating or TDIU benefits prior to May 10, 
1993.  In sum, prior to May 10, 1993, the competent and 
probative evidence does not show the veteran to be 
unemployable by reason of PTSD.  The benefit sought on appeal 
is, to that extent, accordingly denied.  The Board concludes 
by again noting that the issue of entitlement to TDIU 
benefits subsequent to May 10, 1993 is moot as the veteran is 
already assigned a 100 percent evaluation beginning that 
date.  See VAOPGCPREC 6-99.

Finally, the Board notes that although the decision herein 
included consideration of the Court's decision in Fenderson, 
the veteran has not been prejudiced by such discussion.  He 
has been advised of the laws and regulations pertinent to the 
evaluation of mental disorders and entitlement to TDIU 
benefits.  He has been afforded examinations.  He has further 
been afforded opportunity to present argument and evidence in 
support of his claim.  See Bernard v. Brown, 4 Vet. App. 384, 
392-394 (1993).  

The Board acknowledges the veteran's specific contention that 
his PTSD has warranted assignment of a 100 percent disability 
evaluation historically.  However, as set out herein, the 
competent evidence of record does not reflect that he meets 
the criteria for a 100 percent disability rating prior to May 
10, 1993.  

As discussed above, the Board has considered whether staged 
ratings are warranted for any period between the effective 
date of the grant of service connection and the effective 
date of the grant of the 100 percent schedular rating.  
Fenderson.  Except as provided in this decision the Board has 
not found any period during which such staged ratings are 
warranted.


ORDER

An evaluation in excess of 30 percent for PTSD for the period 
December 12, 1988 to August 26, 1990, is denied.

A 50 percent evaluation is granted for the period August 27, 
1990 to May 9, 1993, subject to the laws and regulations 
governing the payment of monetary awards; a schedular 
evaluation in excess of 50 percent for that period is denied.

TDIU benefits are not warranted prior to May 10, 1993.

The question of entitlement to TDIU benefits is moot for the 
period beginning May 10, 1993.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

